Title: To James Madison from James Monroe, 7 December 1798
From: Monroe, James
To: Madison, James


Dear Sir
Alb: Decr. 7. 1798.
I observe in the Aurora a letter signed Junius wh. seems to incite the respectable marshall of France to continue his essays agnst me in a manner best calculated to forward the views of his prompter. I suspect that piece was written, either by the volunteer aid or the inspector genl. I am surprised such a piece shod. have been introduc’d in that paper without a comment. I gave Mr. Dawson the Marshalls letter to me, but still I think it ought not to be published, because it wod. be understood to come from me however disguis’d, and thus compromit me with one of the greatest as well as most contemptable of villains: and this is their object. Did you ever give to Mr. D. the paper you shewed me? If you did not will you be so kind as send it him with such advise as you think necessary.
We shall not I think be able to visit you this winter, Mrs. Buckner my sister, with her family being with us; she being in bad health will I hope remain with us, especially as her presence will equally benefit herself, & Mrs. M. who has also of late been much indisposed. Our best respects to Mrs. Madison & yr. father & his Lady.
